Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


The previous set of claims determined a change in position or orientation based on data received from either one of a reference tag or a positioning sensor tag.  In light of the cited prior art which disclosed the claimed reference tag, the applicant has amended the claims to the determining a change in position or orientation based on data from a positioning sensor tag.  It is noted that in the majority of the claims, there is no structural/patentable distinction between a reference tag or a positioning sensor tag or wireless identification tags.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  Regarding claims 5 and 19, the broadest reasonable interpretation of the claim encompasses the determination of position, orientation, or both solely from received identification data from a tag. Additionally, there is no claimed relationship of the “reference tag” to the portal system platform. The specification fails to sufficiently enable determining position, orientation, or both of the portal system platform using only identification data from a tag.  After consideration of the Wands factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), one of ordinary skill in the art would require undue experimentation in order to determine the position orientation, or both of the portal system platform. As such, the full scope of claims 5-8 are insufficiently enable by the specification.
In claim 11, the method calls for “polling the portal system platform.”  The specification does not sufficiently enable the full scope of the claim wherein a reader is “polled.”  While it .  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cato et al (20080180223) in view of Drzaic et al (7,295,114).
Cato et al disclose a method, apparatus and computer program for testing an RFID reader associated with an RFID system. Cato et al disclose at [0027]+, a method for the system wherein the RFID reader transmits a test signal during a diagnostic period to a diagnostic tag, which diagnostic tag meets the scope of the claimed position sensor tag/reference tag. In response to receiving a return signal from the diagnostic tag, the RFID reader then compares the return signal with an expected return signal to form a comparison, the comparison equivalent to determining a change between the expected and the returned signal.  The RFID reader includes a processor which identifies an operational status for the RFID reader using the comparison. The operational status is the state or condition of the RFID reader.  In response to determining the operational status, a condition-responsive operation is performed such as reporting the results and/or diagnostic data. RFID reader 120 provides status information to clients 110 and 114 via client 112 regarding the operability of RFID reader 120 and meets the scope of being responsive to a determination of the operational status, including movement of the reader, providing an indication thereof.  As the claim lacks any specifics as to the scope or manner of determining “location data,” in its broadest reasonable interpretation, it encompasses the mere detection of a 
While Cato et al provide an indication of the reliability/unreliability of an RFID system to one or more clients/users in a network and since “location data” does not have any particular or definite meaning in the claim and thus indication of “location data” in its broadest reasonable interpretation encompasses the proximity to/detection (the only information made available to the processor is “first detection data”) by the RFID system, the indication of the reliability/unreliability regarding the operational status would appear to meet the scope of the claim language.  Alternatively and for purposes of compact prosecution, if there is an intended but missing step of determining a location of the wireless tags, Cato et al differ from the claimed subject matter since location data of the wireless tags is not specified. Cato et al perform a response action responsive to determining that an operation of the reader is degraded, i.e. a question of validity, by providing a message or an audible/visual indicator via its operational 
Drzaic et al also disclose an RFID system (2:7+) including active/passive RFID tags 122 to be tracked (1:40+, 3:46+), RF reader(s) 110, and fiducial (reference) tags 105-108.  As is known in the art of RFID systems, the RF reader identifying the RF tag provides a reference that the tagged item was at a particular location at a particular time (1:51+). The fiducial tags are used to verify the location of the RFID reader.  Where the reader is assigned to a specific expected location, upon reading a fiducial tag, the reader may compare the fiducial tag location with the reader's expected location. If the locations are not the same, or the fiducial tag location is not within a range of permissible expected locations for the reader, an alarm may be triggered. If the reader 110 malfunctions, is moved away from or out of range of portal 102, or is blocked, the reader 110 will no longer be able to read the fiducial tags 105-108 for that location, or the reader 110 may read a different fiducial tag associated with a different location. This lack of response, or changed response, can be used to alert a control system 112 that the reader 110 may not be in its original or expected location, allowing the reader owner or administrator to respond appropriately (5:6+).  Drzaic et al recognize the problem of an unintentional or accidental change in position or orientation of the RF reader and a responsive action thereto, “if the reader's antenna is shielded, bumped or angled out of position, it may assume an orientation that will result in an inability to read the degraded fiducial tag, thereby triggering an alarm or other notification” (7:9+) thus suggesting the conventionality of providing a responsive action based upon the change in position or orientation of the reader.  Drzaic et al also teach the triggering of an alert whether audible, visual, electronic or other type (9:7+).  Various mathematical algorithms may be performed to ascertain the locations of tagged objects.  The fiducial tag’s 
It would have been obvious to one having ordinary skill in the art to modify the RFID system and method of Cato et al with the teachings of Drzaic et al who are directed to a similar RFID system and method wherein Drzaic et al further suggest the conventionality of determining position information of RF tagged objects as well as providing a triggered response when the position/orientation of the reader antenna is bumped or angled out of position since combining prior art elements according to known methods to yield predictable result is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The dependent claims are disclosed as above and/or suggested by the combination of prior art references in a manner that such would have been obvious to the artisan in light of the combination.
Response to Arguments
The applicant’s arguments have been considered but are not persuasive.  The applicant argues that the prior art fails to disclose that the operational status is determined based on sensor data from a positioning sensor tag of the RFID reader.  Particularly, the applicant specifies the failure of the prior art combination to teach the following, 
“wherein the processor is configured to  . . . responsive to a determination based on the sensor data [from a positioning sensor tag] that a position, an orientation, or both, of the portal system platform changed by more than a threshold amount from an initial position, an initial orientation, or both, of the platform system, perform a response action to indicate occurrence of movement of the portal system platform and to indicate that location data associated with one or more wireless identification tags generated by the processor based on the first detection is unreliable.” 
The broadest reasonable interpretation of the language “sensor data” is the response/transmission, including modification of the test signal, of the diagnostic tag data or additionally, information stored in the diagnostic tag or stored data associated with the distance between the reader and diagnostic tag [0042]-[0047].  Additionally, Drzaic teaches the inclusion of sensors within the reader and fiducial (positioning sensor) tags.  The applicant fails to show how or why either Cato et al, Drzaic or the combination fails to teach the claimed subject matter.  Rather, the applicant merely alleges that the prior art does not disclose such. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  There is nothing to show that the “positioning sensor tag” is patentably distinguishable from the diagnostic tag of Cato et al or that a “reference tag” is patentably distinguishable for another diagnostic tag.  Furthermore, Drzaic et al, directed to similar subject matter, show fiducial tags which again are not patentably distinguishable from the claimed “positioning sensor tag” or the “reference tag
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In the instant case, the claimed system includes a portal system platform (Cato et al 300) comprising a reader (Cato et al 314/318) and positioning sensor tag (Cato et al 320), one or more identification tags (Cato et al [0004]), memory (Cato et al 312) and a processing unit (Cato et al 316). Additionally, the processor is configured to: receive sensor data (Cato et al from diagnostic tag 320); receive first detection data (Cato et al from the one or more conventional RFID tags); determine operational status of the portal system platform (Cato et al using minimum/maximum signal strengths to infer position shifts); and upon detection of improper operation, providing an indication to users/clients/network (Cato et al implementing a message notification/light indication/audio indication).  Thus, the structure of the claims is not distinguished from the prior art.  
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (referring to "the danger" of importing claim limitations from the specification). See also Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368, 1373 (Fed. Cir. 2006) (stating how the Federal Circuit "will not at any time" bring in claim limitations from the specification); Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 
Thus, the applicant’s arguments are not persuasive and the rejection of the claims over Cato et al in view of Drzaic et al is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646